Citation Nr: 1706475	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-23 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded the appeal for additional development.  The case has since returned to the Board.

In September 2012, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) sitting in Washington, DC.  The hearing transcript is associated with the claims file.  Since then, the VLJ who conducted the Veteran's hearing has retired from the Board.  In January 2015, the Board sent the Veteran a hearing clarification letter to afford him another opportunity to testify in a new Board hearing before another VLJ.  No response was received from the Veteran or his representative within the allotted time limit.  Therefore, the Board will proceed with its appellate review.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder, to include major depressive disorder, did not manifest in service and is not etiologically related to service. 

CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Remand

In October 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  That development was completed and the case was returned to the Board.  The Board again remanded the case in July 2015, instructing the AOJ to have appropriate personnel conduct a search of the Cleveland RO for the Veteran's service treatment records; to request the Veteran's service treatment records from appropriate federal agencies, including the National Archives and Records Administration (NARA) and the National Personnel Records Center (NPRC); and upon completion of development to readjudicate the claim.  In December 2015, the AOJ submitted separate requests for the Veteran's service treatment records to the Cleveland RO, NARA and NPRC.  Subsequent to receiving responses to those request, the AOJ readjudicated the issue on appeal in a November 2016 Supplemental Statement of the Case.  For these reasons, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With respect to VA's duty to notify, the RO provided pre-adjudication VCAA notice by letter in April 2006.  VA has fulfilled its duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A (a)(1); 38 C.F.R. § 3.159(c).  Service personnel records, identified post-service medical treatment records from VA facilities, and lay evidence have been associated with the record.

With respect to service treatment records, the Board notes that according to a November 2016 VA memorandum and formal finding on the unavailability of service treatment records, service treatment records for the Veteran's entire period of service were unavailable for review.  The memorandum also provided that all efforts to obtain such records had been exhausted and that future attempts to locate such files would be futile.  The Veteran was informed of the unavailability of these service treatment records in the November 2016 Supplemental Statement of the Case.  The Board further notes two previous memoranda and formal findings of the unavailability of the Veteran's service treatment (medical) records issued by the RO in November 2006 and May 2009.  In light of this history, the Board finds that VA has no further duty to attempt to obtain outstanding service treatment records prior to adjudicating the instant claim.  Nevertheless, given that there are missing service treatment records due to no fault of the Veteran, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

Further, in October 2014 (during the appeal period), the Veteran was afforded a VA examination.  This examination was conducted pursuant to the Board's October 2012 remand, which instructed the RO to, among other things, afford the Veteran a psychiatric examination.  The examiner conducted an in-person examination of the Veteran, taking into account the available medical and lay evidence of record, which did not include the Veteran's unavailable service treatment records. 

The Veteran argues that the examiner's medical opinion is inadequate on the grounds that because the examiner was a psychologist and not a psychiatrist, she was unqualified to conduct a psychiatric examination; that the examiner's findings were speculative given that she did not review the Veteran's service treatment records, and that the examiner failed to provide a reliable etiology of the Veteran's disability.  See January 2017 Appellate Brief; November 2014 Correspondence. 

In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir.2011)).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks, 716 F.3d at 585.  This presumption is rebuttable.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir.2010) (a veteran challenging the qualifications of a 
VA-selected physician must set forth specific reasons why the veteran believes the expert is not qualified to give a competent opinion).  Here, the Veteran questions the qualifications of the examiner, implying that because she is a psychologist and not a psychiatrist, she is not competent conduct to a psychiatric examination.  The Board finds, however, that the examiner is qualified to conduct a psychiatric examination and to opine on the nature and etiology of the Veteran's major depressive disorder.  As a mental health professional, and as a VA examiner qualified to complete VA's Mental Disorders Disability Benefits Questionnaire when assessing acquired psychiatric disorders, the psychologist has the appropriate knowledge, training, and experience to offer medical statements, diagnoses, and opinions.  See 38 C.F.R. § 3.159(a)(1).  The Board finds that the Veteran has not rebutted the presumption that the RO chose a qualified examiner.

The Board also finds that the examination report was adequate as the examiner reviewed the claims file, took into account the Veteran's history and lay statements, and provided opinion supported by rationale.  The examiner indeed did not have access to the Veteran's still unavailable service treatment records.  However, as discussed in more detail below, the examiner's opinion is based on objective medical evidence that would not likely change even if the Veteran's service treatment records were available and the Veteran's contentions were completely supported.  See October 2014 VA Examination Report at page 8 (Writer could not find any literature supporting the link between depression and/or mood disorder with discontinuation of amitriptyline, as veteran purports). 

As to the etiology of the Veteran's diagnosed major depressive disorder, the examiner opined that this disability was less likely than not related to the Veteran's service, and she cited VA treatment records in reaching that conclusion.  Wrote the examiner, "documentation from Veteran's progress notes revealed Veteran stated 'thinking back, he thinks he may have had symptoms of anxiety and depression as a child or teenager' as well as an additional progress note that identified his difficulty began in May 2001 when he lost his job." Examination Report at page 8.  Thus, the Board concludes that the examination report provides information sufficient to allow the Board to render an informed decision.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004). 

The Veteran was also afforded a Board hearing in September 2012, during which the VLJ conducting the hearing clarified the issues on appeal, identified potential evidentiary deficits, and clarified the types of evidence that would support the Veteran's claim.  The VLJ also granted a motion to advance the case on the docket.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103; see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA has satisfied its duty to assist.

III.  Legal Criteria

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Factual Background

The Veteran essentially contends that he suffers from major depressive disorder and that this disability was incurred in service.  In his March 2006 claim for service connection, the Veteran states that while in the Army he was prescribed 75mg of amitriptyline for headache relief.  He states that he took this medication for about six months.  He states that while at home on leave around September 1990, his mother, a licensed practical nurse, noticed that he gained weight and that his demeanor was different.  He states that he told her about the amitriptyline and that she said the medication was used to treat psychiatric problems, not headaches.  He states that his mother and father drove him to Walter Reed Army Medical Center in Washington, DC to be evaluated.  He states that the doctor at Walter Reed wanted to admit him, but since he was deploying to Germany in two days, the doctor gave him a note to give to his commanding officer requesting he get admitted to a civilian hospital to be reevaluated.  He states that the doctor told him the amitriptyline was very harmful and was prescribed at three times the acceptable dosage.  He states the doctor told him if he just stopped taking the drug he would probably commit suicide.  The Veteran states that upon returning to Germany he went to a hospital where he was diagnosed with sinusitis and weaned off of the amitriptyline.  The Veteran asserts that taking amitriptyline for six months at three times the acceptable dosage caused his depression.

According to VA treatment records, the Veteran was first diagnosed with depression in October 2001.  According to a November 2001 counseling note, the Veteran's chief complaints were that he was depressed, that life was worthless, and that he slept too much-unable to get out of bed.  The Veteran reported that he first noticed the present illness in July 2001, and he denied having any history of mental health problems.  According to a November 2004 clinical note, the Veteran reported that he had been on his base line under May 2001 when he lost his job and had family problems.  At that time he started feeling depressed and had lack of interest, decreased energy decreased concentration, and weight loss.  Then he reported his depression started getting worse and started feeling life is not worth living and then he decided to see a psychiatrist.  He reported he was started on Prozac and had been taking that medication since then.  Treatment records dated through July 2014 show that the Veteran continued to receive treatment for his depression at the VA. 

During the September 2012 Board hearing, the Veteran's testimony repeats the assertions in his March 2006 claim.  He testified that he was not treated for depression in service and that he was prescribed the amitriptyline in response to his complaints about headaches.  He testified that he was never told about the drug's risks.

An October 2012 letter from the Veteran's mother states while her son was home on leave in the summer of 1990, she noticed a change in his behavior/attitude.  She states that the Veteran mentioned amitriptyline and that she questioned him about the side effects.  She states she advised him to get a check-up before returning to duty and so she and her husband drove the Veteran to Walter Reed Army Medical Center.  She states the doctor gave the Veteran orders to discontinue amitriptyline and promised to call the doctor who prescribed it.  She states that from her understanding, the Veteran discontinued the medicine for the balance of his enlistment.  The letter does not include discussion of the mother's professional background or qualifications as a nurse, nor does it provide a specific medical opinion. 

In October 2014, the Veteran underwent a VA medical examination.  The examiner assessed the Veteran using the VA's Mental Disorders (other than PTSD and Eating Disorders) Disability Benefits Questionnaire, which conforms to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  The examiner reviewed the claims file, which included post-service treatment records and lay evidence, and conducted an in-person examination of the Veteran.  The Veteran was diagnosed with major depressive disorder, recurrent.  The Veteran reported that after being weaned off of the amitriptyline in Germany, he started having bad dreams, sleep problems and mental problems.  The Veteran reported that he didn't like going to sleep because of the dreams and that he was miserable after leaving Germany and going to Fort Riley Kansas, where for the first time in his life he had thoughts like "why did you get up in the morning."  He reported that two soldiers committed suicide in the first few weeks at Fort Riley.  He reported that the suicides "just made it worse."  He reported that his depression started getting "really bad" in 2000, and that he first sought VA treatment in 2001 after feeling suicidal.  He reported his current symptoms as feeling so bad and depressed at times that he has trouble keeping it together in public situations (e.g. going into the bathroom at work and crying after a couple stressful situations).

The examiner concluded that the Veteran met the criteria for major depressive disorder, recurrent, but that this disability was less likely than not incurred in service.  Her rationale for this opinion was that she could not find any literature supporting the link between depression and/or mood disorder with discontinuation of amitriptyline, as the Veteran purports.  In addition, documentation from the Veteran's progress notes stated, "thinking back, he thinks he may have had symptoms of anxiety and depression as a child or teenager," as well as an additional progress note that identified his difficulty beginning in May 2001 when he lost his job.  The examiner also stated she could find no contemporaneous evidence that the Veteran experienced any psychiatric disability during his military service. 

In a November 2014 letter, the Veteran stated that he began having repeated headaches in the spring of 1990 and went to the Troop Medical Clinic in Neu Ulm, Germany where a physician's assistant (PA) kept trying different medications to treat him.  The Veteran stated that he questioned the PA's methods, but the PA ignored him and continued experimenting with different medications; when other treatments failed he prescribed amitriptyline.  The Veteran stated that he verbally objected but was ignored and actually coerced into using the amitriptyline.  He stated that he began to immediately feel a difference in mental alertness along with other symptoms, and that at no time did the PA ever disclose that the primary use of this drug was psychiatric and that there could be very adverse side effects.  The Veteran goes on to state that he had already been experiencing difficulties sleeping while using the drug but being in a hostile environment with people he didn't know added to the situation (the Veteran was attached to another unit and deployed to Saudi Arabia for a temporary assignment).  He stated that he has had sleep problems ever since and believes that in addition to the drug itself, sleep deprivation has played a role in his depression.  He also stated that the situation has permanently altered his brain chemistry and quality of life.

V.  Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

As a preliminary matter, the Board addresses the question of whether the Veteran's depression pre-existed service.  An August 2006 clinical note states, "Thinking back he (Veteran) thinks he may have had symptoms of anxiety and depression as a child or teen ager."  The October 2014 VA examination report cites to this clinical note in suggesting that perhaps the Veteran's depression pre-existed service.  Exam Report at page 8.  While this could be perceived as a challenge to the presumption of soundness, the Veteran himself disputes the assertion that he was depressed as a child.  In a November 2014 letter challenging the VA examination report, the Veteran wrote, "At no time did I ever tell her I was depressed as a child."  Furthermore, the VA examination notes the Veteran's report that his depression "began in the 90's." Exam Report at page 5.  Also, during the September 2012 hearing, the Veteran testified that he was not treated for depression in service and that his depression started after taking amitriptyline." Transcript at Page 5.  Lastly, the first clinical diagnosis of depression occurred in May 2001, some nine years after leaving service.  Although the Veterans' service treatment records, including entry exam, are unavailable, the Board nonetheless concludes that there is not clear and unmistakable evidence to demonstrate that the Veteran's depression existed before acceptance and enrollment in active duty service.  Therefore, as to depression, the Veteran is considered to have been in sound condition when he was examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

As to the issue of entitlement to service connection, the greater weight of competent and probative evidence is against a finding that the Veteran's major depressive disorder first manifested in service or that such disability is otherwise related to service. 

As noted above, the RO attempted numerous times during the pendency of the claim to obtain the Veteran's service treatment (medical) records.  Formal findings of the unavailability of the Veteran's service treatment records were issued by the RO in November 2006, May 2009, and November 2016.  Because the unavailability of these records is no fault of the Veteran, and in affording him the benefit of the doubt, the Board assumes for the purpose of this decision that the Veteran's reports of being prescribed amitriptyline at three times the acceptable dosage in service, taking this medication for six months, being seen by a doctor at Walter Reed, and being weaned off the drug at a hospital in Germany are as the Veteran states.

The Veteran is certainly competent to report his experience with being prescribed amitriptyline as well as his symptoms and observations of a difference in mental alertness and having trouble sleeping.  He is also competent to report what the doctor at Walter Reed told him.  The Board finds these reports to be credible, although his statements as to whether he experienced chronic symptoms of depression since service will be addressed separately below.  The determination as to the etiology of depression, however, is essentially a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise and training, to include in the field of mental health, the Board finds that the Veteran is not competent to state that taking amitriptyline caused his depression and that his brain chemistry has been permanently altered.  These lay opinions regarding medical questions are of no probative value.

The Veteran's mother is competent to report her observations of her son telling her he was on amitriptyline, that she noticed changes in his behavior/attitude, and that she took her son to Walter Reed for an evaluation.  Whether the Veteran's mother is a nurse, as the Veteran asserts, is not particularly relevant to this situation as she only offers lay evidence and not offered a specific medical opinion.

While the Board has considered the statements of the Veteran and his mother, the Board finds the most probative evidence to be the October 2014 VA examination report.  The examiner was competent to make the report as she is a mental health professional who possesses the specialized education, training, and experience necessary to render a medical opinion as to the likely nature and etiology of the Veteran's depression.  The examiner provided rationale for her opinion and based her opinion on her review of the claims file, her in-person examination of the Veteran, her review of the medical literature, and the Veteran's lay statements. 

In essence, the examiner's conclusion is that even if the events are as the Veteran states there is no objective medical link between depression and the discontinuation of amitriptyline, and therefore it is less likely than not that the Veteran's disability was incurred in service. 

Furthermore, there is no credible argument or evidence to suggest that the Veteran's depression is otherwise related to service.  The first clinical diagnosis of depression was made in October 2001, some nine years after the Veteran left service.  Various statements attributed to the Veteran as to when his depression first manifested, and under what circumstances, seem to contradict one another.  The Veteran's statements in his March 2006 claim, during the October 2014 VA examination, and in his November 2014 letter assert that he began feeling symptoms while taking the amitriptyline and that various events, such as being deployed to Saudi Arabia and the suicide of two fellow service members at Fort Riley worsened his symptoms.  However, according to VA treatment records from November 2001 and November 2004, the Veteran is reported to have said that depression did not start until May or July 2001 when he lost his job and was having family troubles.  While service treatment records are not available, the Veteran did testify during the September 2012 Board hearing that he was not treated for depression in service.  The Board ultimately finds the most credible statements as to the date of onset of chronic symptoms to be those offered during the course of VA treatment between 2001 and 2004, which were made directly to health care providers prior to filing a claim for benefits.  As such, there is no credible evidence suggesting that his depression had its onset in service and continued thereafter.

Furthermore, even if it was presumed that he experienced symptoms of depression during and since service, evidence of continuity only applies for the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As depression is not a chronic disability, continuity of symptomatology cannot establish entitlement to service connection under the provisions of 38 C.F.R. § 3.303 (b).

In conclusion, while the Veteran has a present disability, namely depression, it is less likely than not that this disability was incurred in or is related to service.  For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  Therefore, the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.



ORDER

Entitlement to an acquired psychiatric disorder, to include major depressive disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


